         Case 1:20-cv-00323-LY Document 97 Filed 04/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

PLANNED PARENTHOOD CENTER FOR
CHOICE, et al.,

       Plaintiffs,

       V.                                                            No. 1 :20-cv-00323-LY

GREG ABBOTT, in his official capacity as
Governor of Texas, et al.,

       Defendants.

                 ORDER GRANTING PLAINTIFFS' SECOND MOTION FOR LEAVE
               TO USE PSEUDONYMS AND FOR A PROTECTIVE ORDER

       Before the Court is Plaintiffs' Second Motion for Leave to Use Pseudonyms and for a

Protective Order. Having considered the motion, and the particular facts giving rise to each

witness's fear of harassment and possible violence were they publicly associated with their

testimony in this case, the Court is of the opinion that good cause exists for granting it.

       IT IS THEREFORE ORDERED that Plaintiffs' witnesses, Alex Moe, Mary Roe, M.D.,

and Alma Loe, M.D., are granted leave to appear in this matter by pseudonym;

       AND IT IS FURTHER ORDERED that Defendants and amici shall not seek to ascertain

through discovery or other means these three witnesses' real names or other information that

could identify them;

        AND IT IS FURTHER ORDERED that no party shall publicly disclose these three

witnesses' real names or other information that could identify them, including in public court

filings, in open court, and in any judicial proceeding conducted on the record.




                                                       I
       Case 1:20-cv-00323-LY Document 97 Filed 04/21/20 Page 2 of 2




SIGNED this      Iay of                 2020




                                         EYEAL
                                     TED STATES DISTRICT JUDGE
